United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
DEPARTMENT OF THE INTERIOR, ISLE
ROYALE NATIONAL PARK,
Houghton, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-44
Issued: May 21, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 11, 2011 appellant, through his attorney, filed an appeal from an August 2,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation on the grounds
that the selected position of parts clerk represented his wage-earning capacity.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 7, 2007 appellant, a maintenance worker, filed a claim2 for his right shoulder
condition which he attributed to lifting heavy boxes, equipment and building materials. He noted
that his right shoulder had previously been injured three times and stated that his right shoulder
condition worsened on July 19, 2007.3 Appellant stopped work on September 26, 2007. OWCP
accepted the claim for an aggravation of bilateral rotator cuff tendinitis. It authorized right
shoulder surgery, which appellant underwent on January 31, 2008. OWCP paid wage-loss
compensation. A November 21, 2007 report indicates that appellant has conditions involving the
cervical spine and bilateral carpal tunnel, which were not accepted by OWCP. An August 19,
2008 report indicates that he was considering carpal tunnel release on the right side.
Appellant received treatment from Dr. Darin T. Leetun, a Board-certified orthopedic
surgeon. On August 26, 2009 Dr. Leetun reviewed a September 11, 2008 second opinion
evaluation performed by Dr. Toby Carlson, a Board-certified orthopedic surgeon, agreed that
appellant had permanent restrictions of no lifting, pushing or pulling greater than 20 pounds and
no reaching above the shoulder with either arm. He further stated that if appellant’s right
shoulder pain persisted, he should undergo a magnetic resonance imaging scan study. If the
study showed signs of abnormality in the cuff, surgical intervention would be an option.
Dr. Leetun also noted that appellant had a nonaccepted condition of carpal tunnel syndrome
which could be dealt with surgically. In an August 26, 2009 work capacity evaluation, he noted
that appellant had permanent restrictions of no lifting, pushing or pulling greater than 20 pounds
with either arm, no reaching above the shoulder and climbing limited to two hours a day.
On January 14, 2010 appellant was referred to vocational rehabilitation services as the
employing establishment was unable to provide modified-duty work within his restrictions. On
or about January 3, 2010 he moved from Michigan to Mississippi. OWCP transferred
rehabilitation services to Mississippi.
On May 19, 2010 appellant signed a job search plan indicating that he would pursue
employment for the next 90 days in the identified positions of parts clerk, Department of Labor’s
Dictionary of Occupational Titles (DOT 279.257-062) and Cashier (DOT 211.462-010). The
rehabilitation counselor identified these positions as being vocationally appropriate as they were
unskilled jobs requiring a minimum High School Diploma/GED level education, both jobs fell
within the light-duty category that appellant’s work restrictions suggested, and both jobs were
reasonably available in appellant’s locale of Columbus, Mississippi. On March 23, 2011 OWCP
closed vocational rehabilitation services as appellant did not reasonably participate in the job
search and no job was obtained even though two potential positions were identified which were
available within his commuting area.
2

Appellant originally filed a recurrence claim. On October 9, 2007 OWCP advised him that his claim was
converted into a new occupational disease claim as he had identified contributing employment factors occurring
over a long period of time.
3

Under claim File No. xxxxxx803, appellant has an accepted left shoulder strain for an April 29, 2003 traumatic
injury. He underwent authorized left shoulder surgery on December 11, 2003 and returned to full duty
approximately February 2004.

2

On April 6, 2011 the rehabilitation counselor provided an updated job classification
(Form CA-66) for the identified position of parts clerk. The job description noted that the
position involved selling automotive, appliance, electrical, and other parts and equipment in
repair facility or parts store. The duties included: ascertaining make, year, model and type of
part needed, inspect work, damaged or defective part to determine replacement required or
advises customer of part needed according to description of malfunction. Discuss use and
features of various parts, based on knowledge of machine or equipment. Read catalog,
microfiche viewer or computer for replacement part stock number and price. Advise customer
on substitution or modification of part when replacement is not available. Examine returned part
to determine if defective and exchanges part or refunds money. Fill customer orders from stock
and mark store parts in storeroom according to prearranged system. Receive and fill telephone
orders for parts and perform other salesperson type duties. The form indicated that the position
was light (requiring frequent lifting less than 10 pounds and occasional lifting up to 20 pounds),
with frequent reaching, handling and fingering.4 The rehabilitation counselor found that
appellant had the specific vocational preparation of more than six months for the position based
on his past work experiences, GED and credits in mechanic trade and drafting. The position was
found to be reasonably available in appellant’s area, based on May 2008 statistical information
from the state. Weekly wages were reported as $491.60.
By letter dated May 17, 2011, OWCP advised appellant of a proposed reduction in
wage-loss compensation on the grounds that he had the capacity to earn wages of $491.60 a
week as a parts clerk. It stated that the weight of the medical evidence was represented by
Dr. Leetun.
In a May 25, 2011 letter, appellant contended that OWCP had not taken into
consideration his other disabilities in its determination.
In a June 13, 2011 letter, appellant’s attorney stated that the May 17, 2011 proposal failed
to mention any physician who found the job requirements of a parts clerk compatible with
appellant’s physical restrictions.
By decision dated August 2, 2011, OWCP reduced appellant’s compensation effective
July 31, 2011 on the grounds that he had the capacity to earn weekly wages of $491.60 as a parts
clerk. It found the contentions raised by him and his attorney were unsubstantiated.
LEGAL PRECEDENT
Once OWCP has made a determination that a claimant is totally disabled as a result of an
employment injury and pays compensation benefits, it has the burden of justifying a subsequent
reduction in such benefits.5
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his wage-earning
4

The form defined frequent as an activity or condition which existed from 1/3 to 2/3 of the time.

5

Carla Letcher, 46 ECAB 452 (1995).

3

capacity. If the actual earnings do not fairly and reasonably represent wage-earning capacity or
if the employee has no actual earnings, his wage-earning capacity is determined with due regard
to the nature of his injury, his degree of physical impairment, his usual employment, his age, his
qualifications for other employment, the availability of suitable employment and other factors
and circumstances which may affect his wage-earning capacity in his disabled condition.6
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an OWCP wage-earning capacity specialist for
selection of a position, listed in the Department of Labor’s Dictionary of Occupational Titles or
otherwise available in the open market, that fits the employee’s capabilities with regards to his or
her physical limitations, education, age and prior experience. Once this selection is made, a
determination of wage rate and availability in the labor market should be made through contact
with the state employment service or other applicable service.7 Finally, application of the
principles set forth in Albert C. Shadrick will result in the percentage of the employee’s loss of
wage-earning capacity.8
OWCP’s procedures state that unless the medical evidence is clear and unequivocal that
the selected position is medically suitable, OWCP should seek advice from an appropriate
physician for an opinion as to whether the claimant can perform the position.9
ANALYSIS
OWCP selected the position of parts clerk and found this represented appellant’s
wage-earning capacity pursuant to 5 U.S.C. § 8115. On appeal, appellant’s counsel argues that
OWCP’s decision is contrary to fact and law.
As noted, the position selected must be both vocationally and medically suitable. The
Board notes that the rehabilitation counselor is a specialist in the vocational field and explained
her findings. It was reasonable for the rehabilitation counselor to find appellant could perform
the skills required in the position selected given his educational level and work experience.
Furthermore, appellant has not contested the vocational suitability of the position. Accordingly,
the facts support that he is vocationally qualified for the position.
The selected position must, however, also be medically suitable based on the claimant’s
specific medical condition. In determining an employee’s wage-earning capacity based on a
position deemed suitable, but not actually held, OWCP must consider the degree of physical
impairment, including impairments resulting from both injuries related and preexisting

6

See Wilson L. Clow, Jr., 44 ECAB 157 (1992); see also 5 U.S.C. § 8115(a).

7

See Dennis D. Owen, 44 ECAB 475 (1993).

8

5 ECAB 376 (1953); see also 20 C.F.R. § 10.303.

9

D.C., Docket No. 11-51 (issued August 8, 2011); J.V., Docket No. 10-886 (issued November 17, 2010); Federal
(FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity, Chapter
2.814.8(d) (December 1995).

4

conditions.10 It is not clear that the selected position was within work restrictions provided by
Dr. Leetun. For example, the August 26, 2009 work capacity evaluation limited appellant to no
reaching above the shoulder. The job classification form states that the selected position of parts
clerk requires frequent reaching, handling and fingering from 1/3 to 2/3 of the time or
approximately 2.66 to 3.0 hours a day. In addition, the record reflects that appellant had
documented cervical and bilateral carpal tunnel conditions. As noted, OWCP may only consider
impairments resulting from preexisting conditions in the medical record. It is not clear from the
record if the documented cervical and bilateral carpal tunnel conditions preexisted the work
injury. OWCP did not discuss these conditions or establish that they arose subsequent to the
accepted injuries.
OWCP’s procedures state that unless the medical evidence is clear and unequivocal,
OWCP should seek the advice of a physician regarding the medical suitability of the position.
Here, OWCP did not seek any further medical opinion regarding appellant’s ability to perform
the duties of the selected position. The Board finds that the medical evidence is not clear and
unequivocal in this case.11 Therefore, OWCP did not meet its burden in this case.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to reduce appellant’s
compensation on the grounds he had the capacity to earn wages in the selected position of parts
clerk.

10

See N.J., 59 ECAB 171 (2007).

11

D.C., supra note 9.

5

ORDER
IT IS HEREBY ORDERED THAT the August 2, 2011 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: May 21, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

